Citation Nr: 0735541	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
condition.

2.  Entitlement to service connection for right knee 
condition.

3.  Entitlement to service connection for low back condition 
secondary to right knee condition.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971 and is a Vietnam combat veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, and back 
pain, and which denied the veteran's request to reopen his 
claim for right knee condition on the grounds of no new and 
material evidence.  

In August 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York, New 
York.  The transcript of that hearing is of record.

The issues of entitlement to service connection for right 
knee condition, low back condition, and bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below.





FINDINGS OF FACT

1.  In a rating decision dated in August 2005 the veteran was 
denied service connection for tinnitus, which he appealed.  

2.  During an August 2007 Travel Board hearing and prior to 
the promulgation of a decision in the appeal, the veteran 
declared, under oath, that he was withdrawing his claim for 
service connection for tinnitus.  

3.  The January 1972 rating decision denying service 
connection for bilateral knee condition was not appealed.  

4.  Statements made by the veteran in a June 2005 affidavit 
and during his August 2007 Travel Board hearing constitute 
new and material evidence. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
substantive appeal for service connection for tinnitus have 
been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The January 1972 rating decision denying service 
connection for bilateral knee condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for knee pain 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

In a rating decision dated in August 2005 the veteran was 
denied service connection for tinnitus, which he appealed.  
During his August 2007 Travel Board hearing he declared, 
under oath, that he did not wish to pursue his appeal for 
service connection for tinnitus.  See Transcript at p. 4.

In view of the veteran's withdrawal during a hearing on the 
record of his claim for service connection for tinnitus, the 
Board finds that there remains no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  See 38 C.F.R. § 20.204(b).  The Board therefore does 
not have jurisdiction to review this appeal, and it is, 
accordingly, dismissed.

II.  New and material evidence - right knee condition

In a rating decision dated in January 1972 the RO denied 
service connection for bilateral knee condition on the 
grounds that, while the veteran was treated for bilateral 
knee pain in service, a knee condition was not found on post-
service examination done August 1971.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In correspondence received by the RO in April 2005  the 
veteran requested that his claim for service connection for 
right knee condition be reopened.  This request was denied in 
a rating decision issued in August 2005 on the grounds of no 
new and material evidence.  The veteran has appealed.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an affidavit sworn in June 2005 the veteran reported that 
he went to the New York, New York VAMC for treatment for knee 
pain soon after his separation from service in 1971.  During 
his Board hearing he testified that he often suffered from 
knee pain in Vietnam but did not complain because he did not 
want to incur the wrath of his CO or be called a wimp.  He 
also repeated his earlier report that he went to the New 
York, New York VAMC soon after his separation from service 
for treatment for his bilateral knee pain; not to file a 
claim for compensation.  In addition, evidence has been 
received since the previous denial which shows that the 
veteran currently has a right knee condition.  This evidence 
is new since it has not been previously submitted to agency 
decision makers.  The Board must presume the credibility of 
the evidence for the purpose of reopening the claim.  Upon 
doing so, the Board finds that it is material since it 
suggests to continuity of symptomatology immediately after 
service.  It thus raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
right knee condition.  New and material evidence having been 
found, the veteran's current claim for service connection for 
right knee condition must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

The appeal of the veteran's claim for service connection for 
tinnitus is dismissed

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a right knee 
condition, the petition to reopen that claim is granted.


REMAND

Having reopened the claim for service connection for right 
knee condition based on new and material evidence, the Board 
has jurisdiction to review the underlying service connection 
claims de novo, based on the whole record.  For the reasons 
that follow the Board finds that additional development is 
warranted. 

The veteran says that he has pain and stiffness in his right 
knee began which began during his service in Vietnam.  He 
reports that while in Vietnam he made combat assaults from 
helicopters, which he says meant that he jumped from a 
helicopter about five feet above the ground.  He reports that 
he did this while weighted down with an additional one 
hundred or so pounds of combat gear.  He adds that he went to 
VA for treatment for bilateral knee pain soon after his 
separation from service.  Private treatment records, 
including x-rays taken in March 2005, confirm a current 
diagnosis of mild osteoarthritis, right knee. 

Service medical (Orthopædic Clinic) records dated in November 
1969 document complaints of "painful knees" of two weeks 
duration.  Report of VA examination done in August 1971 
documented complaints of "stiffening" in both knees, with 
symptoms greater in the right knee than the left knee.  
In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the veteran has a current right 
knee disorder.  The evidence also confirms complaints of 
right knee pain during service.  In addition, the veteran has 
testified as to knee pain during service and immediately 
thereafter.  See Transcript at 20-27.  Although the record 
contains no medically documented evidence of symptomatology 
until more than 30 years after service, the Board notes that 
the veteran is competent to testify as to his in-service and 
post-service experiences and symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is thus sufficient 
evidence of record that his claimed right knee condition 
"may be" associated with the established in service right 
knee pain.  McLendon, 20 Vet. App. at 83.  However, there is 
insufficient competent medical evidence on file to establish 
a nexus between the in-service event and a current right knee 
disorder.  In accordance with McLendon, and in compliance 
with 38 C.F.R. § 3.159, the matter must therefore be remanded 
for a compensation and pension (C&P) examination and opinion.  
McLendon, 20 Vet. App. 79.

The veteran also seeks service connection for a low back 
condition, which he contends is secondary to his right knee 
condition.  He says that his right knee condition has 
affected his gait, and maintains that this in turn caused 
back pain.  Since service connection for low back condition 
is alleged to be secondary to service connection for right 
knee condition, the Board finds the issue of service 
connection for low back condition to be inextricably 
intertwined with that of service connection for right knee 
pain.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, the Board is unable 
to review the issue of service connection for low back 
condition until the issue of service connection for right 
knee condition is resolved.  Id.  

In addition to the foregoing, the veteran seeks service 
connection for hearing loss.  He reports that while in 
Vietnam he fired "individual and crew served weapons with 
impulse levels higher than 140 decibels."  During his 
hearing he testified that he fired an M-16 rifle and rocket 
propelled grenades.  He also testified that during the last 
six weeks of his Vietnam tour he worked as the battalion 
armorer, which entailed fixing and test firing the 
battalion's weapons each day.  DD-214 confirms a military 
occupational specialty of Light Weapons Infantryman.

SMRs include the report of a September 1968 pre-induction 
examination, which contains the following audiology results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
10
-
15
Left 
ear
10
10
10
-
10

SMRs also include the report of a February 1971 separation 
examination, which shows (despite the veteran's report of a 
year of unprotected noise exposure during combat service in 
Vietnam) perfect hearing (0 decibels) at all thresholds.  

In May 2005 the veteran was accorded a C&P audiology 
examination.  The examiner reports that the claims file was 
reviewed pursuant to the examination.  During the C&P 
examination the veteran reported his exposure to test fire 
every day during the last few months of his Vietnam.  He also 
reported that he had not been exposed to any significant 
occupational or recreational noise since service.  Test 
results were as follows:

hearing is WNL through 1.5kHz sharply 
sloping to an essentially moderately-
severe SNHL through 4 khz rising to an 
essentially LOH thereafter for the right 
ear and hearing is WNL through 1.5 kHz 
sloping to an essentially moderate SNHL 
through 4 kHz rising to WNL thereafter.  
Word recognition scores were good the 
right ear and very good/excellent for the 
left ear.

According to the examiner, "it is less likely than not that 
[the veteran's] hearing loss is due to service-related noise 
exposure.  Upon separation, [the veteran's] hearing was WNL 
from 500 Hz to 6 kHz bilaterally."  For the reasons that 
follow the Board is unable to accord this opinion any weight.

Despite the veteran's report of repeated exposure to acoustic 
trauma during service, the examiner did not comment upon the 
apparent incongruity between enlistment test findings of less 
than perfect hearing and separation test results of perfect 
hearing.  The Board is also mindful of the veteran's report 
of no occupational or recreational noise trauma exposure 
after service, which the examiner noted in her report, but 
did not mention in her opinion.  The Board consequently finds 
the May 2005 opinion to be of limited probative value.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into . . . the medical conclusion that the physician 
reaches).  There is thus insufficient probative medical 
evidence on file to make a decision on the claim.  The matter 
must therefore be remanded for a new C&P with opinion.  38 
C.F.R. § 3.159.  

Lastly, the Board notes that the veteran receives medical 
care through the New York, New York VAMC.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all 
relevant VA medical records pertaining to the veteran that 
are dated from April 14, 2005, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Attempt to obtain medical records 
pertaining to the veteran from the New 
York, New York VAMC that are dated from 
April 14, 2005, to the present.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  The veteran should also be 
requested to submit a copy of all SMRs and 
private treatment records in his 
possession, if any.

2.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for hearing loss.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  In addition, 
The veteran must be given an opportunity 
to describe his noise exposure during 
service.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is then specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or 
greater), that the veteran's hearing loss 
disorder is related to noise exposure 
during active military service.  A 
complete rationale for this opinion must 
be provided.

3.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for right knee 
condition.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
The examiner should elicit a history from 
the veteran of the right knee symptoms 
that he has experienced since his 
discharge from service.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater), that the veteran has a right 
knee condition that was incurred during 
active military service.  A complete 
rationale for this opinion must be 
provided.

4.  After undertaking any other 
development deemed appropriate, 
readjudicate the veteran's claims for 
service connection for right knee 
condition, low back condition, and hearing 
loss.  If the benefits sought remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1), and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran  has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


